Citation Nr: 1011445	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to 
June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied service connection.  


FINDINGS OF FACT

1.  The Veteran has impaired hearing bilaterally because the 
auditory threshold at the frequency of 3000 Hertz is 
40 decibels for the right ear and 55 decibels for the left 
ear.  

2.  The Veteran incurred acoustic trauma to his bilateral 
ears during active military service.  

3.  The Veteran's current bilateral hearing impairment is not 
related to the acoustic trauma incurred during active 
military service.  

4.  The Veteran did not have a bilateral hearing loss 
disability within one year following separation from service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A.  1131; 38 C.F.R. § 3.303.  Generally, service 
connection requires:  (1) existence of a current disability; 
(2) existence of a disease or injury during service; and (3) 
a nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).  As discussed below, while the first 
two requirements have been met on this record, the credible 
competent medical evidence shows that the Veteran's current 
hearing loss disability is not related to his military 
service.  

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

At the October 2007 visit to The Hearing Clinic, Inc., the 
Veteran was given the Maryland CNC Test and those speech 
recognition scores were 92 percent for each ear.  The 
puretone threshold test results for each ear were as follows:  


Left Ear
Right Ear
500 Hz
25
25
1000 Hz
30
30
2000 Hz
50
30
3000 Hz
55
40
4000 Hz
70
60

Since there is a score of at least 40 decibels in each ear at 
the frequency of 3000 Hertz, the Veteran has a current 
bilateral hearing loss within the meaning of 38 C.F.R. 
§ 3.385.  The first element of service connection has 
therefore been established.  

As for the second requirement for service connection-that 
is, that a disease or injury was incurred or aggravated 
during service-the Veteran claims that he was exposed to the 
loud noises of rifles, tanks, machine guns, and ordnance 
explosions during his active military service.  Both his 
private audiologist and the March 2008 compensation and 
pension (C&P) examiner determined that he was exposed to 
acoustic trauma during service.  

Two audiologists provided medical opinions in this case.  
While both examiners determined that the acoustic trauma was 
sufficient to cause the Veteran's tinnitus, they disagreed as 
to whether the Veteran's current hearing loss arose from his 
inservice acoustic trauma.  

The private audiologist stated that he had an opportunity to 
review some of the Veteran's service records.  He determined 
that the type and degree of the Veteran's current hearing 
loss was consistent with noise-induced hearing loss.  He 
provided an opinion that from the Veteran's history of being 
exposed to the noise of rifles, tanks, machine guns, and 
explosive ordnance while serving in the military during the 
early through mid-1960's, it was quite likely that this was 
the beginning of the Veteran's hearing loss.  He added that 
since that time, the Veteran had not been exposed to any 
significant amount of noise.  

The Veteran was scheduled for a C&P examination and according 
to his February 2008 statement in support of his claim, he 
received notice of that exam.  While he reported that he was 
not refusing to attend the C&P examination, he, in fact, 
failed to report for it.  

The C&P examiner nevertheless reviewed all of the information 
available in the claims folder, including the Veteran's 
hearing tests upon entrance and separation from service, and 
the hearing tests conducted by the Veteran's private 
audiologist, and he provided a medical opinion. The C&P 
examiner noted that the Veteran had a whisper test upon 
entrance into service and that the 1963 separation 
examination showed puretone thresholds between 250 and 8000 
Hertz were from zero to 5 for both ears.  He determined that 
the puretone thresholds at separation from service were well 
within normal limits bilaterally so that the Veteran's 
hearing loss was not as likely as not from military service.  
He explained that exposure to either impulse sounds or 
continuous exposure can cause a temporary threshold shift, 
which disappears in 16 to 48 hours after exposure to loud 
noise.  In addition, impulse sounds may also damage the 
structure of the inner ear resulting in an immediate hearing 
loss.  Continuous exposure to loud noise can also damage the 
structure of the hair cells resulting in hearing loss.  If 
the hearing does not recover completely from a temporary 
threshold shift, a permanent hearing loss exists.  Since the 
damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.  Therefore, the 
Veteran's bilateral hearing loss is not caused by, nor the 
result of, military noise exposure.  

Both medical opinions were provided by qualified audiologists 
and thus constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions).  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998).   For the reasons discussed below, the Board 
assigns much greater weight to the C&P examiner's report than 
to the report of the private audiologist.  

First, the C&P examiner's report was more thorough in 
addressing all of the evidence.  The C&P examiner explicitly 
addressed the inservice hearing acuity based on his review of 
the service treatment records, whereas the private 
audiologist did not even mention the Veteran's hearing tests 
upon entrance and separation from service.  Instead, he 
mentioned he had "reviewed some of [the Veteran's] service 
records."  But the only service records relevant to a nexus 
opinion would be documents supporting that acoustic trauma 
occurred in service and the hearing tests that were conducted 
during service.  (There are no service records showing injury 
or disease with respect to the Veteran's ears.)  The private 
audiologist refers to neither type of document.  And despite 
the fact that the Veteran's hearing acuity at separation from 
service was well within normal limits, the private 
audiologist failed to address how that fact fits into his 
theory that the Veteran's hearing loss had its "beginning" 
in service.  A medical opinion is inadequate when unsupported 
by the clinical data.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Of course, since the private audiologist did not 
identify what service records were reviewed, he may not have 
had the information that the Veteran's hearing upon 
separation was within normal limits.  If that were the case, 
his opinion is flawed because it is based on incomplete 
information.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on inaccurate factual premise is not 
probative).  Thus, given the private audiologist's failure to 
address the inservice hearing tests, whether he had access to 
that information or not, his opinion is not entitled to much 
weight.  

There are other flaws in the private audiologist's report.  
There is no evidence that a complete medical history was 
obtained.  He states that since the time of service, the 
Veteran has not been exposed to any significant amount of 
noise.  But there are no findings about what the Veteran's 
occupation noise exposure was or what his recreational noise 
exposure was.  Moreover, the fact that he determined there 
was no "significant" amount of post-service noise implies 
that the Veteran must have reported some post-service noise 
exposure that the private audiologist rejected as not 
significant.  Yet, that information is not included in the 
report so that the Board may adequately review the examiner's 
determination.  

Similarly, the private audiologist provides no patient 
history about the onset of symptoms or the continuity of 
symptomatology.  Nor does he include any history of noise 
exposure in terms of how close the Veteran was to the claimed 
loud noises or how often he heard them.  He included no 
information from the Veteran about how a cryptographer 
serving during peacetime was exposed to explosive ordnance.  
Furthermore, the private audiologist did not really provide a 
clear rationale for his opinion.  From what he stated, it can 
be inferred that his reasoning is that because the Veteran 
has hearing loss consistent with noise exposure and because 
the private audiologist found there to be no significant 
post-service noise exposure, the Veteran must have incurred 
his hearing loss during service.  

An examiner can certainly determine that a hearing loss 
diagnosed after service was incurred during service based on 
all the evidence of the record.  38 C.F.R. § 3.303(d).  But 
the private audiologist ignored the significant evidence of 
the separation examination's hearing test, failed to report 
the facts upon which he relied regarding the Veteran's noise 
exposure, and provided very little rationale upon which his 
opinion rested.  
The Veteran's representative argues that the private 
audiologist's examination is entitled to equal weight with 
the C&P examination report because it included a review of 
the Veteran's service treatment records sufficient to provide 
a factually accurate, fully articulated, and sound reasoning 
for the medical conclusion.  February 2009 Statement of 
Accredited Representative in an Appealed Case.  But as just 
discussed, the private audiologist's opinion was not based on 
all of the evidence, did not include the noise exposure facts 
upon which it was based, and was not supported by a clearly-
stated rationale.  

The C&P examiner, on the other hand, addressed the inservice 
hearing tests and provided a detailed, logical rationale for 
why this particular Veteran's current hearing loss disability 
is not related to service.  Accordingly, the Board assigns 
much greater weight to the C&P examiner's opinion.  

The Veteran's representative asserts that VA improperly 
assigned greater weight to the C&P examiner's opinion solely 
because the C&P examiner had reviewed the Veteran's claims 
folder.  Citing to Nieves-Rodriguez  v. Peake, 22 Vet. App. 
295 (2008), he argues that what is important is not the fact 
that the folder itself was reviewed but rather that the 
relevant information was available to the examiner.  
February 2009 Statement of Accredited Representative in an 
Appealed Case.  In its de novo review, the Board, as 
discussed above, has not assigned more weight to the C&P 
examination report because the claims folder had been 
reviewed by him and not by the private audiologist.  Rather, 
as discussed previously, it is precisely because the private 
audiologist either was not aware of the Veteran's separation 
examination hearing test results or discounted those results 
in reaching his opinion that the Board assigned very little 
weight to his report.  The private audiologist did not need 
to read the claims folder, but his report makes clear that 
significant information was not addressed, making his report 
less credible than that of the C&P examiner who did address 
all of the evidence.  

There is no lay evidence in the record to provide a 
relationship between inservice noise exposure and the 
Veteran's current hearing loss disability.  Although the 
Veteran stated in a questionnaire that his tinnitus began 
during service, the only indication that his hearing loss may 
have begun during service was in the VA Form 21-526 
(Veteran's Application for Compensation and/or Pension).  He 
listed his hearing loss and tinnitus on the same row in Part 
B, Section I.  In the column under "When did your disability 
begin?" the Veteran wrote "in serv" so it is not clear 
that he was explicitly stating that his hearing loss, as 
opposed to his tinnitus, began during service.  In any event, 
as a lay person, he is not competent to provide a medical 
opinion that his disability began in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  Lay evidence can be provided by a person who has 
no specialized education, training, or experience, but who 
knows the facts or circumstances and conveys those matters 
that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).  And a lay person is competent to 
provide evidence about an injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence).  But that short abbreviation in a space that was 
for both tinnitus and hearing loss is not sufficient to 
establish that the Veteran was experiencing hearing 
difficulties during service.  Moreover, to interpret the 
information in that way would make that lay evidence 
inconsistent with the Veteran's report of medical history 
upon separation where he failed to note any hearing problems.  

Nor does the record contain any evidence about post-service 
symptoms.  When asked on the claim application when he was 
treated and what medical facility or doctor treated him, he 
wrote "NA."  In his statements in support of his claim, he 
never indicated when he noticed that his hearing was 
impaired.  He provided no hearing test results for the 44-
year period between his 1963 hearing test upon separation 
from service and his November 2007 private audiology report.  
And as noted previously, the private audiologist did not 
record any history of symptoms. Accordingly, the record does 
not establish any chronicity or continuity of symptomatology 
to provide a nexus between service and the current hearing 
loss disability.  38 C.F.R. § 3.303(b).  

A Veteran can also establish service connection based on the 
special presumption provisions of 38 C.F.R. §§ 3.307 and 
3.309 that provide that a chronic disease that manifests to a 
compensable degree within one year following service will be 
presumed to have been incurred during service.  As noted 
above, however, since the only post-service hearing test in 
the record was conducted 44 years after separation from 
service, the record does not show that the Veteran's hearing 
loss disability was manifest to a compensable degree within 
one year following separation from service.  Thus, service 
connection for the bilateral hearing loss disability cannot 
be established under the special presumption rules for 
chronic diseases.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The Veteran's representative argues that the RO 
should have determined that with two medical opinions, the 
evidence was at least in equipoise and that its failure to 
grant service connection when the evidence was initially 
submitted created an unnecessary burden on the Board.  
February 2009 Statement of Accredited Representative in an 
Appealed Case.  The Board disagrees. The mere fact that a 
flawed medical opinion was submitted to be considered with a 
credible medical report does not produce an approximate 
balance of positive and negative evidence.  When the relative 
credibility assigned to the medical evidence is considered, 
the evidence against the claim is much greater than that in 
favor and there is no reasonable doubt to resolve.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's December 2007 letter describing the evidence needed 
to support the Veteran's claim was timely mailed before the 
April 2008 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
Veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and addressed what evidence was necessary with respect 
to the rating criteria and the effective date of an award for 
service connection.  VA fulfilled its duty to notify. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving his service treatment records and providing the 
Veteran with an opportunity for a C&P examination.  

The Veteran's representative challenges the adequacy of the 
C&P examination report.  He argues that the opinion of the 
C&P examiner is contrary to Hensley v. Brown, 5 Vet. App. 155 
(1993).  February 2009 Statement of Accredited Representative 
in an Appealed Case.  The representative asserts that Hensley 
provides that it is not necessary for a Veteran to establish 
that his hearing acuity meets the standards of 38 C.F.R. 
§ 3.385 at separation of service.  But unlike Hensley, there 
is no evidence in this record that the Veteran's hearing 
acuity worsened during service.  Nor is there post-service 
hearing test results a few years after separation of service 
with a medical opinion that the hearing loss was probably the 
result of acoustic trauma.  Nor did VA base its decision on 
the clinical data from the exit examination without obtaining 
a medical opinion. Thus, the Board does not find that this 
case is similar to Hensley.  

In any event, the C&P examiner did not base his opinion on a 
universal rule that if the hearing test is normal at 
separation, the evidence can never establish that a current 
hearing loss is related to substantial noise exposure in 
service.  Rather, after reviewing the inservice hearing tests 
and the post-service hearing test from 44 years after 
separation, the examiner determined that this Veteran's 
hearing loss disability was not related to noise exposure 
during service.  

It is true that in reaching that decision, the C&P examiner 
found it significant that the Veteran's separation 
examination test results showed his hearing to be well within 
normal limits.  The Veteran's representative asserts that 
since a whisper test was conducted upon entrance to service, 
it is not possible to determine whether the Veteran's hearing 
acuity declined during service.  According to the 
representative, the C&P examiner should not use the 
separation examination puretone hearing test results for any 
purpose other than to note that the Veteran's hearing acuity 
did not meet the requirements for service connection at that 
time.  February 2009 Statement of Accredited Representative 
in an Appealed Case.   

The Board disagrees and finds that it was appropriate for the 
examiner to note that the objective clinical data from the 
results of that puretone hearing test showed that the 
Veteran's hearing acuity was well within normal limits 
because as a medical professional, he is competent to make 
such a determination and to base a medical opinion on that 
determination.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions).  Contrary to the 
representative's implications, Hensley does not provide that 
the separation examination results are not relevant; rather, 
it holds that VA cannot rely on only those results without 
obtaining a medical opinion as to the etiology of the hearing 
loss disability based on the entire record.  

Here, VA scheduled a C&P examination and the Veteran admits 
that he received notice of that examination.  Yet, he did not 
report for the scheduled C&P examination.  VA regulations 
provide that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  This Veteran has 
never provided any reason as to why he failed to report for 
the C&P examination.  

The C&P examiner used all of the evidence in the claims 
folder to reach a logical conclusion supported by the 
clinical findings available in the record.  VA met its duty 
to assist the Veteran by scheduling the examination and 
sending him notice of when and where he was to report.  The 
C&P examiner provided an adequate examination report.  And 
since the record contained sufficient competent medical 
evidence on which to decide the claim, no further C&P 
examination is necessary.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


